DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/29/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 9, 10 and 13-15 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 06/13/2022 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 2012/0288722 A1 cited in IDS) in view of Tsujimoto et al. (US 2013/0267647 A1 cited in IDS).

Regarding claims 9, 10 and 13-15, Iwamoto et al. disclose an interlayer film for a laminated glass comprising a first layer 2 and a second layer 3 (see Abstract and Figure 1). Each of the first layer and the second layer comprises contains a polyvinyl acetal resin and a plasticizer (see Abstract).  The plasticizer can be triethylene glycol di-2-ethylhexanoate (see paragraph 0088). The amount of plasticizer is 50 to 80 parts by weight for each 100 parts by weight of polyvinyl acetal resin (see paragraph 0095). Accordingly, the amount of plasticizer is 33 to 44 wt% (33 = 50/150 x 100 and 44 = 80/180 x 100) and the amount of polyvinyl acetal resin is 56 to 67 wt% (56 = 100/180 x 100 and 67 = 100/150 x 100). According to the present claim, the amount of plasticizer is 20 to 42 wt% and the amount of plasticizer is 58 to 80 wt%. The first layer (i.e. second layer) has hydroxyl content of 20 to 30 mol% (see paragraph 0055). The second layer (i.e. first layer) has a hydroxyl content of 26 to 35 mol% (see paragraph 0057). The degree of acetylation (acetyl groups) of the first layer is 0.1 to 24 mol% and degree of acetylation (acetyl groups) of the second layer is 0.1 to 10 mol% (see paragraph 0060). Further, Iwamoto et al. disclose a laminated glass comprising the interlayer between a first laminated glass component 12 and a second laminated glass component 13 (see Figure 2 and paragraph 0103). The interlayer film is an extruded film (see paragraph 0114).
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwamoto et al. meets the requirements of the claimed product, Iwamoto et al. clearly meet the requirements of present claims.
Iwamoto et al. do not disclose the second layer, i.e. the first layer as presently claimed.
Tsujimoto et al. disclose thermal stability of polyvinyl acetal resin can be affected by unreacted aldehyde and by-products remaining in the resin which causes thermal deterioration such as the decomposition, the crosslinking gelation and the coloration (see paragraph 0006). As evidenced by the specification, the residual aldehyde (formula-1) would necessarily produce reaction products such as 2-ethyl-2-hexenal (formula 2), 2-ethylhexanal (formula 3), 2-ethylhexanol, i.e. alkanol (formula 4) and 2-ethylhexanoic acid, i.e. alkanoic acid (formula 5) (see paragraph 0057 of published application).
Therefore, as taught by Tsujimoto et al., it would have been obvious to one of ordinary skill in the art to control the amount of unreacted or residual aldehyde and therefore use amount of 2-ethylhexanoic acid (i.e. alkanoic acid), including that presently claimed, in the second layer (i.e. first layer) of Iwamoto et al. in order to prevent thermal deterioration such as the decomposition, the crosslinking gelation and the coloration of polyvinyl acetal resin, and thereby arrive at the claimed invention.
Given that the first layer of Iwamoto et al. in view of Tusjimoto et al. is identical to that presently claimed, it is inherent or obvious that the first layer has a yellowness index as presently claimed.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicant respectfully submits that lwamoto and Tsujimoto fail to disclose or suggest that “the first layer comprises about 58 to about 80 parts by weight of the first polyvinyl acetal.” Also, even though various types of organic esters are listed in paragraph [0088] of lwamoto, lwamoto discloses that “the amount of the plasticizer for each 100 parts by weight of the polyvinyl acetal resin in the first layer is 50 parts by weight or higher,” which is outside of the claimed range. See e.g., paragraph [0012] of lwamoto. Therefore, Applicant respectfully submits that Iwamoto and Tsujimoto at least fail to disclose or suggest “wherein the first layer comprises about 58 to about 80 parts by weight of the first polyvinyl acetal and about 20 to about 42 parts by weight of the plasticizer,” as recited in claim 9.
However, Iwamoto et al. disclose the amount of plasticizer is 50 to 80 parts by weight for each 100 parts by weight of polyvinyl acetal resin (see paragraph 0095). Accordingly, the amount of plasticizer is 33 to 44 wt% (33 = 50/150 x 100 and 44 = 80/180 x 100) and the amount of polyvinyl acetal resin is 56 to 67 wt% (56 = 100/180 x 100 and 67 = 100/150 x 100). According to the present claim, the amount of plasticizer is 20 to 42 wt% and the amount of plasticizer is 58 to 80 wt%. The amount of plasticizer disclosed by Iwamoto overlap with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicants argue that furthermore, claim 9, as currently amended, yields unexpected and superior interlayer for laminated glass over lwamoto and Tsujimoto. Applicant respectfully submits that claim 9, which has been amended to recite the specific amount of polyvinyl acetal resin and the type and amount of the plasticizer as suggested in the Office Action, is allowable over lwamoto and Tsujimoto at least because it yields unexpected results over lwamoto and Tsujimoto.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite polyvinyl acetal resin in specific amounts, while the present claim has broad recitation of amount of polyvinyl acetal resin and (ii) the examples recite specific plasticizer in specific amounts, while the present claim has broad recitation of plasticizers in broad amounts. While applicants amend claim 9 to recite amount of polyvinyl acetal resin, and amount and type of plasticizer, the examples are limited to a specific amount of polyvinyl acetal resin, and a specific amount and specific type of plasticizer. 
It is suggested that applicants (i) provide declaration to state that any amount of polyvinyl acetal resin, and any type and amount of plasticizer would provide same properties or (ii) amend claim to recite amount of polyvinyl acetal resin, and type and amount of plasticizer recited in examples so that the data is commensurate in scope with scope of present claims.
Further, given that the interlayer of Iwamoto in view of Tsujimoto is identical to that presently claimed, it is inherent or obvious that the interlayer of Iwamoto in view of Tsujimoto will exhibit resistance to yellowness and stability, absent evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787